Citation Nr: 1800209	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 2008.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In August 2014, the Veteran testified before the RO in a decision review officer hearing.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  

In November 2015, the RO certified to the Board the service connection claims listed above, in addition to a service connection claim for erectile dysfunction.  In June 2011, the Veteran appealed the RO decisions denying these claims.  The latter issue will not be addressed here because, in a September 2014 rating decision, the RO granted service connection for erectile dysfunction.  

In June 2011, the Veteran also appealed to the Board an increased rating claim for depression, then rated as 70 percent disabling.  In September 2014, the RO granted a 100 percent rating effective in March 2009, and indicated that the grant was a total grant of the benefits sought on appeal.  The rating decision did not address, however, whether the date for the increase in rating should be effective in March 2008, when the Veteran was discharged from active duty.  See 38 C.F.R. § 3.400 (2017).  It is not clear, therefore, that the September 2014 grant of a 100 percent rating was a total grant of the benefits sought on appeal.  As such, the issue remains on appeal.  Inasmuch as the issue has not been certified to the Board, the Board will not take action here.  See 38 C.F.R. §§ 3.103, 19.36, 20.1304(a); Gray v. McDonald, 27 Vet. App. 313, 327 (2015); Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  The issue will be the subject of a later Board decision if appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that exposure to acoustic trauma during 21 years of active duty in the U.S. Air Force caused hearing loss and tinnitus disabilities.  The VA examination into his claims, conducted nearly 10 years ago in March 2008, found no hearing loss disability under 38 C.F.R. § 3.385 (2017).  To determine whether the Veteran currently has these disorders, a new examination should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in December 2015.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current tinnitus and/or bilateral hearing loss disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran currently have hearing loss disability under 38 C.F.R. § 3.385?  Does the Veteran currently have tinnitus?   

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hearing loss disability or tinnitus is related to a disease, event, or injury during service?  

In answering (b), please consider and discuss the STRs.  Please also accept as true the Veteran's claim that he was exposed to acoustic trauma while serving in the U.S. Air Force for 21 years.  

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
  
3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the June 2011 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental SOC.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




